Doderidge, J.
I concur. He made arrest as a servant of the sheriff. This court has no other immediate officer in temporal matters, except the sheriff, and in spiritual affairs, the ordinary; and every one who does service in this court, acts under his authority. Although the promise was made to him before he was an officer; still it is an act that belongs to the office of sheriff. I agree with Jones, J. and my brother Littleton, in the case put by them; in case of assistance given to the sheriff, for it is not to perform any thing belonging to the sheriff’s office, but merely to assist him; although every one is bound to assist the sheriff, but in this case it is the sheriff’s act. It is void both by statute and at common law.
Crew, C. J.
I grant it. But I doubt the last case of *57assistance given to the sheriff.
It was also doubted whether it is contrary to common law; because it is for the furtherance of justice, and at this day, if common fees only were given, executions would be made ad Græcas Calendas.
Quærens nil cap. per billam. Jones 65. Bendl. 138. 147. Noy. 76. 1 Rol. 16. Roll. rep. 313.